NO. 12-09-00354-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
DAMON WILLIAM JONES,
APPELLANT                                                  '    APPEAL FROM THE 188TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    GREGG COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Appellant was convicted
of aggravated assault and sentenced to imprisonment for five years. He was then placed
on community supervision for seven years. Thereafter, Appellant filed a notice of appeal.
         To be sufficient to invoke an appellate court’s full jurisdiction, the notice of
appeal filed by an appellant in a criminal case must bear the trial court’s certification of
the appellant’s right to appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX.
R. APP. P. 25.2(d). The certification should be part of the record when notice is filed, but
may be added by timely amendment or supplementation. Id. Appellant’s notice of
appeal does not include the required certification.
         On September 16, 2010, this court notified Appellant through his counsel,
pursuant to Texas Rules of Appellate Procedure 25.2 and 37.1, that the notice of appeal
does not include the trial court certification. The notice also informed Appellant that the
appeal would be dismissed unless, on or before September 27, 2010, the clerk’s record
was amended to include the required certification.
         The deadline for responding to this court’s notice has expired, and the clerk’s
record has not been amended to show Appellant’s right to appeal. Therefore, the appeal
is dismissed for want of jurisdiction.
Opinion delivered September 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                          (DO NOT PUBLISH)